Citation Nr: 9932390	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-19 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

1.  Entitlement to an increased rating for schizophrenia, 
undifferentiated type, currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

[redacted] [redacted]



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to August 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1996 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased rating for 
schizophrenia, undifferentiated type, and a total disability 
rating due to individual unemployability were denied.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's schizophrenia is manifested by periods of 
anger, occasional hallucinations, and irritability. 

3.  The veteran's symptoms of his schizophrenia are not shown 
to be indicative of occupational and social impairment with 
deficiencies in most areas, nor are his symptoms shown to be 
indicative of severe industrial impairment.

4.  The evidence does not show that the veteran is precluded 
from securing or following a substantially gainful occupation 
solely be reason of his service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating, greater than 50 
percent, for schizophrenia are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9203.

2. The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  3.340, 
3.341, Part 4, § 4.71a (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).

I.  Increased Rating for Schizophrenia

Initially, the Board finds that the veteran's claim for an 
increased rating for schizophrenia, undifferentiated type, is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The veteran contends that his schizophrenia, undifferentiated 
type, is more severe than currently evaluated, warranting an 
increased rating.  After a review of the record, the Board 
finds that the veteran's contentions are not supported by the 
evidence, and that an increased schedular rating is not 
warranted. 

The veteran established service connection for schizophrenia, 
undifferentiated type, by means of an October 1978 rating 
decision, which assigned a 30 percent disability rating 
effective August 26, 1978, the day after his separation from 
active duty.  By means of an April 1980 rating decision, the 
disability evaluation was increased to 50 percent disability, 
effective December 1, 1979, the day after a 100 percent 
evaluation due to hospitalization terminated.  By means of a 
September 1996 rating decision, the RO denied a claim for an 
increased rating for the veteran's schizophrenia. The veteran 
perfected a timely appeal of this decision. 

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Schizophrenia, undifferentiated type, is 
evaluated using the General Formula for Rating Mental 
Disorders pursuant to Diagnostic Code 9204 of the Schedule.  
38 C.F.R. § 4.130 (1998).  Under those criteria, a rating of 
100 percent is warranted where the evidence shows total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  A rating of 70 
percent is warranted where the evidence shows occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  A 50 percent rating would be appropriate if 
the symptomatology of the veteran's schizophrenia is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (1998).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (October 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
the General Formula for Rating Psychoneurotic Disorders 
provided that a 100 percent rating was warranted where the 
evidence showed that the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrably unable to obtain or retain employment.  A 70 
percent rating was warranted where the evidence showed that 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired; the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment. A 50 percent rating was warranted where 
the evidence showed that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; by reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9204 (1996). 

The United States Court of Veterans Appeals, now the United 
States Court of Appeals for Veterans Claims, (Court) has held 
that for the purpose of appeals, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
be applied unless provided otherwise by statute.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The veteran 
filed his claim for an increased rating prior to November 7, 
1996.  As the regulations changed after his appeal was filed, 
the Board will evaluate the veteran's symptomatology pursuant 
to both the criteria in effect prior to November 7, 1996, and 
the criteria in effect subsequent to that date, to determine 
which, if any, may be more favorable to the veteran.

After a review of the evidence, the Board finds that the 
criteria for an increased rating are not met under either the 
current or former regulations.  The Board finds that the 
veteran's mental disorder does not show occupation and social 
impairment with deficiencies in most areas, nor does the 
evidence show severe impairment in the ability to establish 
and maintain effective or favorable relationships with 
people, in that the psychoneurotic symptoms are not of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment. 

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  An April 1995 medical record from Dr. J. A. Juarbe 
indicates that the veteran was never free of active psychotic 
symptoms.  The record indicates that the veteran hears voices 
giving him orders and he feels that he is bewitched.  The 
report indicates that the veteran has poor impulse control 
and frequently represents a real threat to others and 
himself. The veteran was found to have no tools to deal with 
daily life situations and is unable to work.  

A March 1996 medical record from Dr. Juarbe indicates that 
the veteran was always talkative and delusional.  He was 
shown to be depressed with frequent suicidal and homicidal 
thoughts.  The report indicates poor or no socialization.  He 
was easily torn down and had poor capacities to deal with 
family problems.  He reported hearing voices and seeing the 
Devil.  Dr. Juarbe indicate that the veteran had no 
industrial or social adaptabilities and that he was 
chronically and severely ill with improvement unlikely to 
occur.  

An August 1996 VA examination indicates that the veteran's 
wife complained that he was quite aggressive and hostile to 
her and his children.  She indicated that he would 
occasionally not talk with anyone and that he is often dirty 
and would not get involved in anything productive.  On 
physical examination, the veteran was observed to be well 
nourished and well developed.  He was dressed casually and 
was alert.  He was expressive, relevant and coherent.  
However, he did have a persecutory ideation.  The examiner 
noted no evidence of active hallucinations.  A marked 
floating anxiety was noted.  The veteran was oriented and his 
memory was preserved.  The examiner noted that he seems to 
tolerate little and shows a poor relationship with his wife; 
however, no overt depressive signs were noted and the veteran 
was not considered to have suicidal ideation or risk.  His 
judgment was fair and he differentiated well between right 
and wrong.  The examiner assigned a Global Assessment of 
Functioning Score (GAF) of 51 to 60.

A January 1997 medical record from Dr. Juarbe indicates that 
the veteran showed active psychotic symptoms with delusions 
and suicidal thoughts.  Auditory hallucinations were noted, 
and he was found to have no tools to deal with daily life 
stresses.  He was found to have very poor impulse control and 
catatonic defenses with poor judgment and insight.  

A letter from the Social Security Administration, dated in 
September 1997, indicates that the veteran was in receipt of 
Social Security benefits due to his schizophrenia.  The 
evidence indicates that he has not worked since his discharge 
from active duty.

At a hearing before a RO hearing officer conducted in 
September 1997, Dr. Juarbe testified on behalf of the 
veteran.  Dr. Juarbe indicated that the veteran had been his 
patient since 1980.  He indicated that the veteran lived in a 
psychotic world.  He believed that he was being chased by the 
Devil and that the Devil tells him what to do.  Dr. Juarbe 
described the veteran as an extremely aggressive individual.  
He reported that the veteran has shot and pulled a knife on 
his wife; however, the claims folder does not indicate that 
any police reports were filed.  Dr. Juarbe indicated that he 
has not even the tiniest tolerance level.  Dr. Juarbe 
indicated that the veteran took 600 mg of Thorazine and 40 mg 
of Valium daily; however, the report of a VA Social and 
Industrial Field Survey of May 1998 indicated that two of his 
three prescription bottles were full.  Dr. Juarbe indicated 
that the veteran was not competent to handle his funds and 
that he had a current Global Assessment of Functioning (GAF) 
score of 20.  Dr. Juarbe indicated that the veteran did not 
bath and would lock himself inside his house for two or three 
weeks.  However, the Board notes that the Social and 
Industrial Field Survey indicates that the veteran maintained 
good hygiene and had a good relationship with his wife and 
daughters.  

While, the reports from Dr. Juarbe indicate that the veteran 
has persistent psychotic symptoms, a VA mental disorders 
examination report from April 1998 indicates that a review of 
the claim folder showed no hospitalization for his 
neuropsychiatric condition since 1983.  The examination 
report indicates, by history, that the veteran's wife 
attempted suicide due to his emotional condition.  He alleges 
that he sees "ugly faces" when he closes his eyes.  The 
report also indicates complaints of tightness in his chest 
and tachycardia which the veteran indicated is secondary to 
anxiety.  The report indicates that the veteran claimed that 
he "drives his daughters and his wife crazy" as he talks 
continuously.  He further indicated that he feels that 
something bad is going to happen and when he wakes up with 
this feeling it is so persistent that he remains tense 
throughout the remainder of the day.  Upon physical 
examination, the veteran was well developed and well 
nourished.  While he came to the examination trying to appear 
shabbily dressed in Army fatigues, the examiner observed that 
his clothes were very clean and ironed.  The veteran remained 
standing during the interview, but was very well aware of the 
interview situation.  The examiner felt as though his 
behavioral manifestations were "very strongly voluntary."  
His answers were relevant and coherent.  He related 
gastrointestinal disturbances associated with his anxiety.  
The report indicates that the veteran stated that he does not 
do anything at home but get frustrated and breaks things; 
however, the report from a VA Social and Industrial Field 
Survey of May 1998 indicates that he spends his time fixing 
things around the house and working on the second floor of 
his house.  The examination report indicated that he felt 
alone at home and felt insecure about himself.  He was not 
overtly suicidal or homicidal.  The affect that he displayed 
was constricted and the mood was somewhat tense and 
apprehensive; however, he was oriented in person, place and 
time.  His memory was adequate and his intellectual 
functioning is maintained.  Similarly, his judgment was fair 
and his insight was poor.  Due to the voluntary components in 
the veteran's overall behavior, the examiner felt as though a 
Social and Industrial Field Survey would be beneficial to 
gather objective information about his "real behavior at 
home."  

As mentioned above, a Social and Industrial Field Survey was 
conducted in May 1998.  The survey indicates that the veteran 
completed the ninth grade before military service and worked 
as a laborer prior to service with no history of educational 
or industrial activity after discharge.  Field examination 
found that two of his three medication containers were full.  
While he was apparently trying to appear shabbily dressed at 
his VA examination of April 1998, the Field Survey report 
indicates that his conversation and personal hygiene were 
adequate.  He was observed to be dressed in pants and tennis 
shoes with no shirt.  He was clean and shaven with a dark 
tanning.  He reported being anxious and afraid of people.  He 
also indicated that he saw people with distorted faces when 
he was awake.  He reported that he reads, listens to music, 
and walks around his yard.  He indicated that he did not 
socialize with his neighbors; however, a neighbor was 
interviewed who informed the examiner that the veteran was a 
gentle person who conversed with her family frequently.  When 
the neighbor's family moved into their home, the veteran 
welcomed them into the neighborhood and indicated that he was 
at their disposal to help them when needed.  The neighbor 
indicated that the veteran was also busy at home fixing 
things and building the second floor of his house.  The 
neighbor further indicated that the veteran would leave the 
house with his wife and had a good relationship with his 
family.  The Social and Industrial Field Survey report was 
returned to the VA physician who examined the veteran in 
April 1998.  The examiner stated that its contents confirmed 
her impression of the veteran's behavior during the 
examination and she assigned a GAF score of 60-65.

The Board finds that the veteran's schizophrenia is not 
productive of the level of impairment envisioned by a rating 
of 70 percent.  The Board finds that the veteran's 
symptomatology is productive of reduced reliability and 
efficiency, rather than deficiencies in most areas, and that 
his level of impairment more nearly approximates the criteria 
for a rating of 50 percent.  Accordingly, the Board finds 
that an increased rating, to 70 percent, is not warranted 
pursuant to the criteria for rating schizophrenia under the 
current regulations.  Additionally, the veteran's 
schizophrenia is not productive of occupational and social 
impairment manifested by severe industrial impairment so as 
to warrant a 70 percent rating under the criteria in effect 
prior to November 7, 1996.  The GAF score given at the last 
examination is indicative of mild symptoms and some social 
impairment, but generally functioning pretty well.  
Accordingly, the Board finds that the criteria for an 
increased rating, greater than 50 percent, for schizophrenia 
are not met under either the current or former criteria, and 
the veteran's claim therefor is denied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9204.

II.  Entitlement to a Total Disability Rating based upon 
Individual Unemployability Due to Service Connected 
Disabilities

Initially, the Board finds that the veteran's claim for a 
total disability rating based upon individual unemployability 
due to service connected disabilities is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, he has presented a claim that is plausible.  He has not 
alleged that there are any records of probative value that 
may be obtained which have not already been associated with 
his claims folder.  The Board accordingly finds that the duty 
to assist the veteran, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities is warranted.  After 
a review of the record, the Board finds that the veteran's 
contentions are not supported by the evidence, and his claim 
is denied.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability:  (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a).  The rating board will include a full statement as 
to the veteran's service-connected disabilities, employment 
history, educational and vocational attainment and all other 
factors having a bearing on the issue.  38 C.F.R. § 4.16 
(1998).

The veteran's only service-connected disability is his 
schizophrenia, currently evaluated as 50 percent disabling.  
Accordingly, his disability rating does not meet the minimum 
schedular requirement set forth in 38 C.F.R. § 4.16.  The 
percentage ratings set forth in the Schedule represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such disability in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1 (1998).  In other words, the 50 percent 
rating in effect takes into account the difficulties the 
veteran may have in seeking or maintaining employment.   

The Board notes that these threshold percentage requirements 
may be set aside in exceptional cases where there is an 
unusual factor of disability rendering the veteran unable to 
secure or follow a substantially gainful occupation.  
However, such an unusual factor of disability is not shown by 
the evidence.  While the veteran's schizophrenia impairs his 
ability to seek and maintain employment, the evidence does 
not show that he is totally unable to secure or follow a 
substantially gainful occupation.  While various reports from 
Dr. Juarbe, as set forth above, indicate that the veteran is 
unemployable, the most recent VA examination of April 1998 
indicates that the veteran behavior manifestations of his 
schizophrenia were voluntary.  This assessment was affirmed 
in the Social and Industrial Field Survey report of May 1998 
which indicated that the veteran performed work around his 
house and was busy building on the second floor of his house.  

The Board notes that the veteran has apparently not worked 
since his separation from service and that he has apparently 
been found unemployed for the purposes of the Social Security 
administration.  However, that finding was made using 
different regulations, and with consideration all of the 
veteran's disabilities rather than only the service-connected 
ones.  That finding is also not binding upon VA.  The Board 
finds that the evidence does not show that the veteran's 
service-connected disabilities preclude him from securing or 
following a substantially gainful occupation.

Based on the discussion above, the Board finds that the 
criteria for entitlement to a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities are not met, as the 
percentage criteria set forth in 38 C.F.R. § 4.16 are not 
met, nor does the evidence show that there is an unusual 
factor of disability rendering the veteran unable to secure 
or follow a substantially gainful occupation solely by reason 
of his service-connected disability.  

Accordingly, the Board finds that the criteria for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities are not met, and the veteran's 
claim therefor is denied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.16 (1998).
 

ORDER

An increased rating for PTSD, currently evaluated as 50 
percent disabling, is denied.  A total disability rating 
based on individual unemployability due to service connected 
disabilities is denied.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

